Exhibit 10.3

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO MICRO COMPONENT TECHNOLOGY, INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

SECURED NON-CONVERTIBLE TERM NOTE

 

FOR VALUE RECEIVED, each of MICRO COMPONENT TECHNOLOGY, INC., a Minnesota
corporation (the “Parent”), and the other companies listed on Exhibit A attached
hereto (such other companies together with the Parent, each a “Company” and
collectively, the “Companies”), jointly and severally, promises to pay to LAURUS
MASTER FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland
House, South Church Street, George Town, Grand Cayman, Cayman Islands, Fax:
345-949-8080 (the “Holder”) or its registered assigns or successors in interest,
the sum of Five Million Two Hundred Fifty Thousand Dollars ($5,250,000),
together with any accrued and unpaid interest hereon, on February 17, 2009 (the
“Maturity Date”) if not sooner paid.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security and Purchase Agreement among the
Companies and the Holder dated as of the date hereof (as amended, modified
and/or supplemented from time to time, the “Security Agreement”).

 

The following terms shall apply to this Secured Non-Convertible Term Note (this
“Note”):


 


ARTICLE I


CONTRACT RATE

 


1.1           CONTRACT RATE.  SUBJECT TO SECTIONS 4.2 AND 5.10, INTEREST PAYABLE
ON THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE (THE “PRINCIPAL AMOUNT”) SHALL
ACCRUE AT A RATE PER ANNUM EQUAL TO THE “PRIME RATE” PUBLISHED IN THE WALL
STREET JOURNAL FROM TIME TO TIME (THE “PRIME RATE”), PLUS TWO AND ONE HALF
PERCENT (2.5%) (THE “CONTRACT RATE”).  THE CONTRACT RATE SHALL BE INCREASED OR
DECREASED AS THE CASE MAY BE FOR EACH INCREASE OR DECREASE IN THE PRIME RATE IN
AN AMOUNT EQUAL TO SUCH INCREASE OR DECREASE IN THE PRIME RATE; EACH CHANGE TO
BE EFFECTIVE AS OF THE DAY OF THE CHANGE IN THE PRIME RATE.  THE CONTRACT RATE
SHALL NOT AT ANY TIME BE LESS THAN NINE PERCENT (9.0%).  INTEREST SHALL BE (I)
CALCULATED ON THE BASIS OF A 360 DAY YEAR, AND (II) PAYABLE MONTHLY, IN ARREARS,
COMMENCING ON MARCH 1, 2006 ON THE FIRST BUSINESS DAY OF EACH CONSECUTIVE
CALENDAR MONTH THEREAFTER THROUGH AND INCLUDING THE MATURITY DATE AND ON THE
MATURITY DATE, WHETHER BY ACCELERATION OR OTHERWISE.


 


1.2           CONTRACT RATE PAYMENTS.  THE CONTRACT RATE SHALL BE CALCULATED ON
THE LAST BUSINESS DAY OF EACH CALENDAR MONTH HEREAFTER (OTHER THAN FOR INCREASES
OR DECREASES IN THE PRIME

 

1

--------------------------------------------------------------------------------


 


RATE WHICH SHALL BE CALCULATED AND BECOME EFFECTIVE IN ACCORDANCE WITH THE TERMS
OF SECTION 1.1) UNTIL THE MATURITY DATE (EACH A “DETERMINATION DATE”).


 


1.3           PRINCIPAL PAYMENTS.  AMORTIZING PAYMENTS OF THE AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING UNDER THIS NOTE AT ANY TIME (THE “PRINCIPAL
AMOUNT”) SHALL BE MADE BY THE COMPANY ON MARCH 1, 2007 AND ON THE FIRST BUSINESS
DAY OF EACH SUCCEEDING MONTH THEREAFTER THROUGH AND INCLUDING THE MATURITY DATE
(EACH, AN “AMORTIZATION DATE”).  COMMENCING ON THE FIRST AMORTIZATION DATE, THE
COMPANY SHALL MAKE MONTHLY PAYMENTS TO THE HOLDER ON EACH AMORTIZATION DATE,
EACH SUCH PAYMENT IN THE AMOUNT OF $87,500 TOGETHER WITH ANY ACCRUED AND UNPAID
INTEREST ON SUCH PORTION OF THE PRINCIPAL AMOUNT PLUS ANY AND ALL OTHER UNPAID
AMOUNTS WHICH ARE THEN OWING UNDER THIS NOTE, THE SECURITY AGREEMENT AND/OR ANY
OTHER ANCILLARY AGREEMENT (COLLECTIVELY, THE “MONTHLY AMOUNT”).  ANY OUTSTANDING
PRINCIPAL AMOUNT TOGETHER WITH ANY ACCRUED AND UNPAID INTEREST AND ANY AND ALL
OTHER UNPAID AMOUNTS WHICH ARE THEN OWING BY THE COMPANY TO THE HOLDER UNDER
THIS NOTE, THE SECURITY AGREEMENT AND/OR ANY OTHER ANCILLARY AGREEMENT SHALL BE
DUE AND PAYABLE ON THE MATURITY DATE.


 


ARTICLE II


LOANS; PAYMENTS UNDER THIS NOTE


 


2.1           LOANS.  ALL LOANS EVIDENCED BY THIS NOTE SHALL BE MADE IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE SECURITY AGREEMENT.


 


2.2           [INTENTIONALLY OMITTED].


 


2.3           OPTIONAL REDEMPTION IN CASH.  THE COMPANIES WILL HAVE THE OPTION
OF PREPAYING THIS NOTE (“OPTIONAL REDEMPTION”) BY PAYING TO THE HOLDER A SUM OF
MONEY EQUAL TO ONE HUNDRED PERCENT (100%) OF THE PRINCIPAL AMOUNT OF THIS NOTE
TOGETHER WITH ACCRUED BUT UNPAID INTEREST THEREON AND ANY AND ALL OTHER SUMS
DUE, ACCRUED OR PAYABLE TO THE HOLDER ARISING UNDER THIS NOTE, THE SECURITY
AGREEMENT, OR ANY OTHER ANCILLARY AGREEMENT (THE “REDEMPTION AMOUNT”)
OUTSTANDING ON THE REDEMPTION PAYMENT DATE (AS DEFINED BELOW).  THE COMPANY
SHALL DELIVER TO THE HOLDER A WRITTEN NOTICE OF REDEMPTION (THE “NOTICE OF
REDEMPTION”) SPECIFYING THE DATE FOR SUCH OPTIONAL REDEMPTION (THE “REDEMPTION
PAYMENT DATE”), WHICH DATE SHALL BE NO LATER THAN TEN (10) DAYS AFTER THE DATE
OF THE NOTICE OF REDEMPTION (THE “REDEMPTION PERIOD”).  ON THE REDEMPTION
PAYMENT DATE, THE REDEMPTION AMOUNT (PLUS ANY ADDITIONAL INTEREST AND FEES
ACCRUING ON THE NOTES DURING THE REDEMPTION PERIOD) MUST BE IRREVOCABLY PAID IN
FULL IN IMMEDIATELY AVAILABLE FUNDS TO THE HOLDER.  IN THE EVENT THE COMPANIES
FAIL TO PAY THE REDEMPTION AMOUNT ON THE REDEMPTION PAYMENT DATE, THEN SUCH
REDEMPTION NOTICE SHALL BE NULL AND VOID.

 

2

--------------------------------------------------------------------------------


 


ARTICLE III


[INTENTIONALLY OMITTED]

 


ARTICLE IV


EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS

 


4.1           EVENTS OF DEFAULT.  THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
THE SECURITY AGREEMENT SHALL CONSTITUTE AN EVENT OF DEFAULT (“EVENT OF DEFAULT”)
HEREUNDER.


 


4.2           DEFAULT INTEREST.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COMPANIES SHALL, JOINTLY AND SEVERALLY,
PAY ADDITIONAL INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE IN AN
AMOUNT EQUAL TO TWO PERCENT (2%) PER MONTH, AND ALL OUTSTANDING OBLIGATIONS,
INCLUDING UNPAID INTEREST, SHALL CONTINUE TO ACCRUE INTEREST AT SUCH ADDITIONAL
INTEREST RATE FROM THE DATE OF SUCH EVENT OF DEFAULT UNTIL THE DATE SUCH EVENT
OF DEFAULT IS CURED OR WAIVED.


 


4.3           DEFAULT PAYMENT.  FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE HOLDER, AT ITS OPTION, MAY ELECT, IN
ADDITION TO ALL RIGHTS AND REMEDIES OF THE HOLDER UNDER THE SECURITY AGREEMENT
AND THE OTHER ANCILLARY AGREEMENTS AND ALL OBLIGATIONS AND LIABILITIES OF EACH
COMPANY UNDER THE SECURITY AGREEMENT AND THE OTHER ANCILLARY AGREEMENTS, TO
REQUIRE THE COMPANIES, JOINTLY AND SEVERALLY, TO MAKE A DEFAULT PAYMENT
(“DEFAULT PAYMENT”).  THE DEFAULT PAYMENT SHALL BE ONE HUNDRED THIRTY PERCENT
(130%) OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE, PLUS ACCRUED BUT UNPAID
INTEREST, ALL OTHER FEES THEN REMAINING UNPAID, AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.  THE DEFAULT PAYMENT SHALL BE APPLIED FIRST TO ANY FEES DUE AND
PAYABLE TO THE HOLDER PURSUANT TO THE NOTES, THE SECURITY AGREEMENT AND/OR THE
ANCILLARY AGREEMENTS, THEN TO ACCRUED AND UNPAID INTEREST DUE ON THE NOTES, THE
SECURITY AGREEMENT AND THEN TO THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTES. 
THE DEFAULT PAYMENT SHALL BE DUE AND PAYABLE IMMEDIATELY ON THE DATE THAT THE
HOLDER HAS EXERCISED ITS RIGHTS PURSUANT TO THIS SECTION 4.3.


 


ARTICLE V


MISCELLANEOUS

 


5.1           ISSUANCE OF NEW NOTE.  UPON ANY PARTIAL PAYMENT OF THIS NOTE, A
NEW NOTE CONTAINING THE SAME DATE AND PROVISIONS OF THIS NOTE SHALL, AT THE
REQUEST OF THE HOLDER, BE ISSUED BY THE COMPANIES TO THE HOLDER FOR THE
PRINCIPAL BALANCE OF THIS NOTE AND INTEREST WHICH SHALL NOT HAVE BEEN PAID.


 


5.2           CUMULATIVE REMEDIES.  THE REMEDIES UNDER THIS NOTE SHALL BE
CUMULATIVE.


 


5.3           FAILURE OR INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON THE PART
OF THE HOLDER HEREOF IN THE EXERCISE OF ANY POWER, RIGHT OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  ALL RIGHTS AND REMEDIES EXISTING
HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES
OTHERWISE AVAILABLE.


 


5.4           NOTICES.  ANY NOTICE HEREIN REQUIRED OR PERMITTED TO BE GIVEN
SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE: (A) UPON PERSONAL DELIVERY TO
THE PARTY NOTIFIED, (B) WHEN SENT BY CONFIRMED TELEX OR FACSIMILE IF SENT DURING
NORMAL BUSINESS HOURS OF THE RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS DAY,
(C) FIVE DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED MAIL,

 

3

--------------------------------------------------------------------------------


 


RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (D) ONE DAY AFTER DEPOSIT WITH A
NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY DELIVERY, WITH
WRITTEN VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS SHALL BE SENT TO THE
RESPECTIVE COMPANY AT THE ADDRESS PROVIDED FOR SUCH COMPANY IN THE SECURITY
AGREEMENT EXECUTED IN CONNECTION HEREWITH, AND TO THE HOLDER AT THE ADDRESS
PROVIDED IN THE SECURITY AGREEMENT FOR SUCH HOLDER, WITH A COPY TO JOHN E.
TUCKER, ESQ., 825 THIRD AVENUE, 14TH FLOOR, NEW YORK, NEW YORK 10022, FACSIMILE
NUMBER (212) 541-4434, OR AT SUCH OTHER ADDRESS AS THE RESPECTIVE COMPANY OR THE
HOLDER MAY DESIGNATE BY TEN DAYS ADVANCE WRITTEN NOTICE TO THE OTHER PARTIES
HERETO.


 


5.5           AMENDMENT PROVISION.  THE TERM “NOTE” AND ALL REFERENCES THERETO,
AS USED THROUGHOUT THIS INSTRUMENT, SHALL MEAN THIS INSTRUMENT AS ORIGINALLY
EXECUTED, OR IF LATER AMENDED OR SUPPLEMENTED, THEN AS SO AMENDED OR
SUPPLEMENTED, AND ANY SUCCESSOR INSTRUMENT AS SUCH SUCCESSOR INSTRUMENT MAY BE
AMENDED OR SUPPLEMENTED.


 


5.6           ASSIGNABILITY.  THIS NOTE SHALL BE BINDING UPON EACH COMPANY AND
ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE HOLDER AND ITS
SUCCESSORS AND ASSIGNS, AND MAY BE ASSIGNED BY THE HOLDER IN ACCORDANCE WITH THE
REQUIREMENTS OF THE SECURITY AGREEMENT.  NO COMPANY MAY ASSIGN ANY OF ITS
OBLIGATIONS UNDER THIS NOTE WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER, ANY
SUCH PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT BEING NULL AND VOID.


 


5.7           COST OF COLLECTION.  IN CASE OF ANY EVENT OF DEFAULT UNDER THIS
NOTE, THE COMPANIES SHALL, JOINTLY AND SEVERALLY, PAY THE HOLDER’S REASONABLE
COSTS OF COLLECTION, INCLUDING REASONABLE ATTORNEYS’ FEES.


 


5.8           GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.

 

(A)           THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

(B)           EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE
SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE
OTHER ANCILLARY AGREEMENTS; PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER.  EACH

 

4

--------------------------------------------------------------------------------


 

COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS.  EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH
IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

 

(C)           EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE
SECURITY AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.


 


5.9           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS NOTE IS
INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH
PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT
THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF
LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW
SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS
NOTE.


 


5.10         MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN
EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE RATE
OF INTEREST REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM
RATE PERMITTED BY SUCH LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM RATE SHALL BE
CREDITED AGAINST AMOUNTS OWED BY THE COMPANIES TO THE HOLDER AND THUS REFUNDED
TO THE COMPANIES.


 


5.11         SECURITY INTEREST.  THE HOLDER HAS BEEN GRANTED A SECURITY INTEREST
(I) IN CERTAIN ASSETS OF THE COMPANIES AS MORE FULLY DESCRIBED IN THE SECURITY
AGREEMENT AND (II) PURSUANT TO CERTAIN OTHER ANCILLARY AGREEMENTS REFERRED TO IN
THE SECURITY AGREEMENT.


 


5.12         CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS NOTE AND, THEREFORE, STIPULATES THAT THE
RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING
PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS NOTE TO FAVOR ANY PARTY
AGAINST THE OTHER.

 

5

--------------------------------------------------------------------------------


 


5.13         REGISTERED OBLIGATION.  THIS NOTE IS INTENDED TO BE A REGISTERED
OBLIGATION WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.871-14(C)(1)(I)
AND THE COMPANIES (OR THEIR AGENT) SHALL REGISTER THIS NOTE (AND THEREAFTER
SHALL MAINTAIN SUCH REGISTRATION) AS TO BOTH PRINCIPAL AND ANY STATED INTEREST. 
NOTWITHSTANDING ANY DOCUMENT, INSTRUMENT OR AGREEMENT RELATING TO THIS NOTE TO
THE CONTRARY, TRANSFER OF THIS NOTE (OR THE RIGHT TO ANY PAYMENTS OF PRINCIPAL
OR STATED INTEREST THEREUNDER) MAY ONLY BE EFFECTED BY (I) SURRENDER OF THIS
NOTE AND EITHER THE REISSUANCE BY THE COMPANIES OF THIS NOTE TO THE NEW HOLDER
OR THE ISSUANCE BY THE COMPANY OF A NEW INSTRUMENT TO THE NEW HOLDER, OR (II)
TRANSFER THROUGH A BOOK ENTRY SYSTEM MAINTAINED BY THE COMPANY (OR ITS AGENT),
WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.871-14(C)(1)(I)(B).

 

[Balance of page intentionally left blank; signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Company has caused this Secured Non-Convertible Term
Note to be signed in its name effective as of this 17th day of February 2006.

 

 

WITNESS:

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OTHER COMPANIES

 

None

 

8

--------------------------------------------------------------------------------